UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4546

FRANCISCO CONTRERAS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CR-97-228-AW)

Submitted: February 16, 1999

Decided: March 9, 1999

Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard C. Bittner, BITTNER & DEMYAM, Glen Burnie, Maryland,
for Appellant. Lynne A. Battaglia, United States Attorney, Jan Paul
Miller, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Francisco Contreras appeals his conviction for conspiracy to pos-
sess with intent to distribute cocaine and marijuana in violation of 21
U.S.C. § 846 (1994). Finding no error, we affirm.

On July 1, 1997, police arrested numerous individuals in the pro-
cess of receiving a delivery of 325 kilograms of cocaine at Contreras'
automobile repair shop. On September 10, 1997, a DEA informant
approached Contreras at the repair shop with a hidden tape recorder
and the two men spoke for approximately twenty-five minutes in
Spanish. During the conversation Contreras stated that he was sup-
posed to have received $15,000 for the use of his shop in the July 1st
delivery. Thereafter Officer Roberto Guerra used the tape to prepare
a written transcript in English of the conversation between the infor-
mant and Contreras.

Prior to introducing the transcript as evidence at Contreras' trial,
the government attempted to qualify Officer Guerra as an expert in
translating Spanish into English. Officer Guerra testified that his par-
ents were from Mexico, that his first language was Spanish, and that
he had spoken Spanish for twenty-six years. He further testified that
his duties as a police officer frequently required him to translate from
Spanish to English, and that he had performed this function on numer-
ous occasions in the process of writing police reports documenting his
undercover interactions with Spanish speaking drug dealers. Follow-
ing a vigorous cross-examination that highlighted Officer Guerra's
lack of extensive formal training in the Spanish language and Spanish
translation, the district court accepted Officer Guerra as a Spanish
translation expert. Officer Guerra then testified that the transcription
he had prepared accurately stated in English the Spanish conversation
captured on the taped conversation between the informant and
Contreras. Over Contreras' objection the government introduced the
transcript into evidence.

Contreras claims that the district court erred in accepting Officer
Guerra as an expert in translating Spanish to English and allowing
him to offer an opinion on the accuracy of the transcription that he

                    2
prepared. He further contends that Officer Guerra was not qualified
to transcribe the taped conversation. At trial Contreras challenged
Officer Guerra's qualifications to prepare the transcription, but did
not present the district court with an alternative transcription or offer
any other evidence demonstrating the inaccuracy of the transcription.
In contrast, the government offered Officer Guerra's testimony that
the transcription was an accurate portrayal of the taped conversation.
Because Contreras failed to submit his own translation of the recorded
conversation or offer any evidence demonstrating the unreliability of
the transcription, we find no abuse of discretion in the district court's
decision to admit the transcription offered by the government. See
United States v. Zambrana, 841 F.2d 1320, 1335-36 (7th Cir. 1988);
United States v. Cruz, 765 F.2d 1020, 1023 (11th Cir. 1985).

Likewise, we find no abuse of discretion in the district court's
acceptance of Officer Guerra as an expert qualified to offer his opin-
ion on the accuracy of the transcription of the taped conversation. A
district court's decisions regarding the admission of expert testimony
are reviewed under the abuse of discretion standard. See United States
v. Dorsey, 45 F.3d 809, 812 (4th Cir. 1995). A witness's qualifica-
tions to render an expert opinion are liberally judged by Federal Rule
of Evidence 702, which provides that a witness may qualify to give
expert testimony based on knowledge, skill, experience, training, or
education. See Kopf v. Skyrm, 993 F.2d 374, 377 (4th Cir. 1993).
Officer Guerra's knowledge of both Spanish and English and his
experience translating in his role as a police officer provided a suffi-
cient basis upon which the district court could accept him as an expert
in translating Spanish to English. We further find that the district
court did not act improperly in observing that Officer Guerra was of
Mexican ancestry in making this determination.

We therefore affirm Contreras' conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3